DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed January 11, 2022 which was filed in response to the Non-final Office Action of September 8, 2021.
The drawing and specification objections and the 35 U.S.C. §112(b) and 35 U.S.C. §102(a)(1) rejections are withdrawn in view of the amendments made to the drawings, specification and claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication No. EP 2 857 116 A1 by Higai et al. (hereinafter YAMASAKI) in view of U.S. Patent Application Publication No. US 2013/0020834 A1 by Diersmann et al, hereinafter DIERSMANN.  Citation to YAMASAKI will be made to the Espacenet English translation previously provided accompanying the Non-final Office Action of September 8, 2021.
Regarding Claim 8, the claim does not include particular limitations (e.g. dimensional limitations) defining characteristics which differentiate a platform lift rail from other rails capable of being used as a platform lift rail.  As a result, methods of manufacturing structures capable of being used as a platform lift rail and disclosing the limitations of the claim anticipate the claimed method.
YAMASAKI discloses a method of manufacturing a closed cross-sectional structure (Title), the method comprising:
providing a metal sheet (1 in Fig. 2(a); ¶[0029]),
plastic forming, in a first forming step, the metal sheet into a longitudinally extending tubular profile (Figs. 4(a) and (b) and Figs. 5(a) and (b) show a first step of plastic forming the metal sheet into a tubular profile; ¶[0049] through ¶[0052].  Figs. 1 and 6 show the tubular profile extends longitudinally; ¶[0024] and ¶[0039]);
closing the tubular profile and forming a projecting flange by connecting opposite faces of the metal sheet to each other (Fig. 5(c); ¶[0053] and ¶[0054]);
permanently fixing the flange by joining the opposite faces in the area of the projecting flange (Figs. 7(a) and (b); ¶[0056] discloses hemming prongs 9 clamp end portions of flange portion 8);
creating positive engagement means in the projecting flange (Fig. 6 shows hemming prongs 9 are spaced along flange portion 7 creating a notch between them.  See ‘Notch’ in Fig. 6 Detail of YAMASAKI below.  Hemming prongs 9 are then bent over flange portion 8 as shown in Fig. 7(b).  This positions the notches created between hemming prongs 9 along the top portion of the finished flange 
plastic forming, in a second forming step, one or more longitudinal bends in each of the longitudinally extending closed tubular profile and projecting flange, so as to provide the rail with a curved direction of travel (Figs. 5(a) through 5(c) and Fig. 6; ¶[0030].  Fig. 1 shows both the flange and the tubular profile are bent in the longitudinal direction.).

    PNG
    media_image1.png
    520
    554
    media_image1.png
    Greyscale

The longitudinal bends performed in YAMASAKI essentially takes place at the same time the closing and fixing steps take place as Fig. 5(c) in conjunction with Fig. 6 show).  Therefore, YAMASAKI 
DIERSMANN teaches a method of manufacturing a tubular structural part (Title), the method comprising:
providing a metal sheet (2 and 5 in Fig. 1; ¶[0037]),
plastic forming, in a first forming step, the metal sheet into a longitudinally extending tubular profile (9 in Figs. 1, 3, 5 and 6; ¶[0038]);
closing the tubular profile and forming a projecting flange (11 in Fig. 3; ¶[0038] and ¶[0039]) by connecting opposite faces of the metal sheet (10 in Figs. 2 and 3; ¶[0038]) to each other;
permanently fixing the flange by joining the opposite faces in the area of the projecting flange (¶[0038] teaches flanges 11 are formed such that they abut one another.  ¶[0049] states flanges 11 can be linearly joined such as by depressions); and
plastic forming, in a second forming step after said closing and fixing steps, one or more longitudinal bends in each of the longitudinally extending closed tubular profile and projecting flange, so as to provide the rail with a curved direction of travel (¶[0038] and ¶[0039] teach tubular body 9 is formed as shown in Fig. 3 with flanges 11 in press 8 (Fig. 1) and then is longitudinal bent in tool 12 of Fig. 1 to form the longitudinally bent profile shown in Fig. 6.).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the longitudinal bending step, which YAMASAKI does in the same step with the closing and fixing step, in a separate step from the closing and fixing step as DIERSMANN teaches in that a person of ordinary skill would understand that replacing the single step of YAMASAKI with a two-step process as 
Regarding Claim 9, the prior art reference combination of YAMASAKI in view of DIERSMANN renders the method of Claim 8 unpatentable as explained above.  YAMASAKI further discloses maintaining the cross section of the tubular profile during the second forming step in Fig. 6 where plug 20 is placed inside the end of the tubular profile to maintain its cross section.  See ¶[0039].
Regarding Claim 11, the prior art reference combination of YAMASAKI in view of DIERSMANN renders the method of Claim 8 unpatentable as explained above.  YAMASAKI further discloses wherein during said closing step, the opposite faces of the metal sheet that are connected to each other are located on the same surface of the metal sheet, and are brought to rest on each other.  Fig. 5(c) and Fig. 7(b) show the face of flange 7 is brought to rest on the face of opposite flange 8.  See ¶s [0053] and [0054].
Regarding Claim 16, the prior art reference combination of YAMASAKI in view of DIERSMANN renders the method of Claim 8 unpatentable as explained above.  YAMASAKI does not expressly disclose the positive engagement means are created into the projecting flange by a material removing process.  However, ¶[0028] and ¶[0029] of YAMASAKI disclose workpiece 1 is press-formed in the die shown in Fig. 2(b) and ¶[0030] discloses hemming prongs 9 are present after the press forming.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to conclude the notches between the hemming prongs were created by the mold shown in Fig. 2(b), motivating the person of ordinary skill to include the material removal process in the press forming process taught.
Regarding Claim 17, the prior art reference combination of YAMASAKI in view of DIERSMANN renders the method of Claim 8 unpatentable as explained above.  YAMASAKI further discloses wherein 
Regarding Claim 18, the prior art reference combination of YAMASAKI in view of DIERSMANN renders the method of Claim 8 unpatentable as explained above.  YAMASAKI further discloses wherein the plastic forming, in the second forming step (Fig. 6), comprises bending the longitudinally extending closed tubular profile and projecting flange using only a mold with a mandrel (20 in Figs. 5 and 6; ¶s [0038] and [0039]).

Response to Arguments
Applicant’s arguments filed January 11, 2022 have been fully considered, but are found unpersuasive.  Applicant first argues on the second page of the Remarks/Arguments section YAMASAKI does not anticipate Claim 8 as amended in that YAMASAKI does not disclose the limitation “which positive engagement means are configured to engage with a complimentary driven pinion of the drive unit to enable the driven pinion to move the platform lift along the platform lift rail via engagement with the positive engagement means.”  Examiner respectfully disagrees.  The cited amended claim language is functional claim language, using terminology such as ‘configured’ and ‘complimentary’, and may therefore be said to be disclosed by prior art if the disclosed prior art is capable of performing the function of the functional claim language.  As previously explained in the rejection of Claim 8 above, the notches making up the engagement means are capable of being configured to engage with a 
Applicant next argues on the fourth page of the Remarks/Arguments section YAMASAKI does not disclose longitudinal bends being created in the tubular profile after the closing and fixing steps as the amended claim language requires.  Examiner agrees with this argument and has found it persuasive.  Accordingly, the 35 U.S.C. §102(a)(1) rejection has been withdrawn.  However, it would have been obvious to a person of ordinary skill in the art to perform the longitudinal bending in a separate step after the closing and fixing step as the 35 U.S.C. §103 rejection explains above.

Conclusion
Prior art considered pertinent to Applicant’s disclosure but not relied upon includes U.S. Patent No. 2,957,229 to Beatty which discloses putting a longitudinal bend in a tube without use of an internal mandrel.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached from 8:00am to 3:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725